JONES, JUDGE:
These consolidated claims are for damages to a building, equipment and merchandise, owned and operated by the claimants, J. Wilbur Swisher and Alice V. Swisher, d/b/a Swisher’s Feed and Supply Company at Weston, in Lewis County,' caused by acts committed by two patients of Weston State Hospital, who allegedly were negligently allowed to leave the hospital grounds. The incidents occurred on February 28, 1974, and March 2, 1974, respectively, and in each case the patient appears to have been bent on violence and destruction. The front door and a plate glass window were smashed, shelving torn out, business machines and office supplies damaged or destroyed,, floors damaged, and substantial quantities of merchandise were placed under embargo and destroyed by order of the West Virginia Department of Agriculture.
Counsel for the parties have filed a Stipulation wherein the respondent admits the negligence of its employees and the damages in the total amount of $2,580.76. The damages are further substantiated by exhibits.
Upon consideration of the Notice of Claim and its exhibits, and the Stipulation of facts and liability, together with the exhibits filed therewith, the Court is of opinion to approve the Stipulation and allow the claims. Accordingly, an award is ’made to the claimants, J. Wilbur Swisher and Alice V. Swisher, d/b/a Swisher’s Feed and Supply Company, in the amount of $2,580.76.
Award of $2,580.76.